Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.

This office action is responsive to the amendment filed on 07/29/2022. As directed by the amendment: Claims 1, 7 and 13 are amended and claims 2, 5, 8 and 11. Thus, claims 1, 3-4, 6-7, 9-10 and 12-13 are presently under consideration in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-7, 9-10 and 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "determining a peak current and a peak current period associated with a short circuit frequency" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation “determining a peak current and a peak current period associated with a short circuit frequency” in line 10-11 is the same “a peak current and a peak current period associated with a short circuit frequency” in line 6-7. Such “a peak current and a peak current period associated with a short circuit frequency” should be clearly defined. Furthermore, claim 1 recites the limitation "an object" in lines 18.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation “an object” in line 18 is the same “an object” in line 1. Such “an object” should be clearly defined.
Regarding claims 1, 7 and 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 7 recites the limitation " a peak current and a peak current period associated with a short circuit frequency" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation “determining a peak current and a peak current period associated with a short circuit frequency” in line 9-10 is the same “a peak current and a peak current period associated with a short circuit frequency” in line 8-9. Such “a peak current and a peak current period associated with a short circuit frequency” should be clearly defined. Furthermore, claim 7 recites the limitation "an object" in lines 17.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation “an object” in line 17 is the same “an object” in line 1. Such “an object” should be clearly defined.
Claim 13 recites the limitation " a short circuit frequency" in lines 11.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation “a short circuit frequency” in line 11 is the same “a short circuit frequency” in line 7. Such “a short circuit frequency” should be clearly defined. Furthermore, claim 7 recites the limitation "an object" in lines 18.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation “an object” in line 18 is the same “an object” in line 1. Such “an object” should be clearly defined.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al (2015/0096966) in views of Kawamoto et al (2014/0202993) and Hu et al (2004/00099648).
 	For claim 1, Fujiwara teaches an arc welding device that welds an object (26 as shown in fig.1) to be welded by alternately repeating a short-circuit period in which a welding wire is short-circuited with the object to be welded and an arc period in which the short circuit is released and arc occurs (abstract, lines 1-5), the object (26 as shown in fig.1) to be welded being a surface-treated steel plate (par.16, lines 1-2), the arc welding device comprising: 
 	a welding output part (2,3,4,5,6 represent welding output part as shown in fig.1) that performs welding output (par.38, lines 5-8);
 	 a memory storing (15 as shown in fig.1), before welding (predetermined parameters that stored in the memory 15 as shown in fig.1), a combinations of associations between peak current (IP as shown in fig.2), a peak current period (TP as shown in fig.2) and short circuit (examiner notes that the memory storage is capable of storing combination of plurality waveforms paraments as shown in figure 2 that includes short circuit period, arc period, the current period) (par.19, lines 3-10 and par.42, lines 1-6) which is a number of times (P1 to P5 number of period of times that are run as shown in fig.2) of the short circuit per predetermined time so that discharge of gas (30 as shown in fig.4A-4C) generated from the object (26 as shown in fig. 4A-4C) to be welded during welding is prompted (par.19, lines 5-10, par.47, lines 1-4 and par.56, lines 1-4); and 
 	a determinator (14 as shown in fig.1) that determines a peak current (IP as shown in fig.2) and a peak current period (TP as shown in fig.2) associated with a short circuit set by a short circuit setter (17 as shown in fig.1) based on the short circuit set by the short circuit setter and the one or more combinations (the determinator determine the waveform parameters based on setting section and the plurality of combinations of waveform parameters that includes peak current and peak current period and short circuit in the waveform) stored in the memory (15 as shown in fig.1) (fig.8-9, shows the correlations between the parameters of current and short circuit in period of times) (par.41, lines 1-5 and par.43, lines 1-5), 
 	wherein the welding output part (2,3,4,5,6 represent welding output part as shown in fig.1) performs the welding output based on the peak current and the peak current period determined (fig.8 shows of performing waveform that determine combination of waveform parameters that includes the peak current, peak current period, short circuit period during waveform duration) by the determinator (14 as shown in fig.1), the welding output prompting discharge of gas (30 as shown in fig.4A-4C) generated from the object (26 as shown in fig.4A-4C) to be welded during welding (par.19, lines 3-10, par.42, lines 1-5 and par.43, lines 1-4). 
 	Fujiwara fails to teach memory storing combination of associations between a peak current, a peak current period and a short circuit frequency and wherein the short circuit frequency is determined in accordance with a welding speed so that short circuit occurs at intervals of a welding line at intervals of equal to or less than 0.5 mm, and a hole opening such as burn-through of an object to be welded and occurrence of a gas pocket such as a blowhole and a spatter are suppressed.
	Kawamoto teaches, similar arc welding, wherein the short circuit frequency (the frequency period is combination of short circuit period and arc period as shown in fig.2c) is determined in accordance with a welding speed so that short circuit occurs at intervals of a welding line (the correlation of short circuit frequency and the speed) (21 as shown in fig.3) at intervals (par.54, lines 1-3 and par.57, lines 1-2), and a hole opening such as burn-through of an object to be welded and occurrence of a gas pocket such as a blowhole and a spatter are suppressed (par.10, lines 1-2, par.32, lines 6-8 and par.33, lines 3-4). Fujiwara in views of Kawamoto fails to teach intervals of equal to or less than 0.5 mm on a welding line.

Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the waveform welding parameters in the Fujiwara's reference, to include a hole opening such as burn-through of an object suppressed as taught and suggested by Kawamoto for the purpose of reducing or suppressing number of pores in weld bead thereby improving the periodicity and the stability of the arc and improving welding performance (Kawamoto, par.57). Furthermore, the prior art, Fujiwara in views of Kawamoto teaches short circuit occurs at intervals of a welding line, but is not specific less than 0.5 mm, therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify short circuit occurs at intervals of a welding line of Fujiwara to include less than 0.5 mm as matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art (Kawamoto, par.57 and fig.2A and 3), it is not inventive to discover the optimum or workable ranges by routine experimentation, such that one would have been motivated to short circuit occurs at intervals to be less than 0.5 mm for purpose of suppressing that occurrence of a blowhole and pit and occurrence of spatter " (MPEP 2144.05).

	Hu teaches, similar arc welding, memory storing (24 as shown in fig.1), (predefined welding parameters that already stored in the memory storage for processing system for further analyzing and processing of data therefrom), combination of associations between a peak current, a peak current period and a short circuit frequency (par.37, lines 5-15, par.71, lines 6-10 and par.72, lines 1-5). 
 Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the short circuit welding in the Fujiwara's reference, to include short circuit frequency as taught and suggested by Hu for the purpose of monitoring every welding process and record the quality information into a quality management database for statistical analysis and process control, particularly, a graphical user interface (hereinafter "GUI") can display welding signals, signal processing results, stability analysis results, weld-quality information to detect signal welding problems, monitor weld quality, improve weld quality, and thereby, increase productivity (Hu, par.6, lines 1-5). 
 	For claim 3, Fujiwara in views of Hu teaches all the limitation as discussed above and Fujiwara further teaches wherein the peak current is equal to or higher than 300 A and equal to or lower than 700 A (par.69, lines 1-4).  	For claim 4, Fujiwara in views of Hu teaches all the limitation as discussed above and Fujiwara further teaches wherein a wire feed speed is periodically changed in a predetermined cycle and a predetermined amplitude (par.46, lines 1-8) (fig.8-9, shows the wire feed speed in period of times). 
 	For claim 6, Fujiwara in views of Hu teaches all the limitation as discussed above and Fujiwara further teaches wherein the object to be welded is a zinc-plated steel plate (par.53, lines 1-2).  	For claim 7, Fujiwara teaches arc welding control method for welding an object (26 as shown in fig.1) to be welded by alternately repeating a short-circuit period in which a welding wire is short-circuited with the object to be welded and an arc period in which the short circuit is released and arc occurs (abstract), the object (26 as shown in fig.1)  to be welded being a surface-treated steel plate (par.16, lines 1-2), the arc welding control method comprising: 
 	setting a short circuit that is a number of times of the short circuit per predetermined time (P1 to P5 number of period of times that are run as shown in fig.2) (par.19, lines 3-10 and par.42, lines 1-6); 
 	determining (14 as shown in fig.1) a peak current and a peak current period associated with the short circuit set based on one or more combinations (the determinator determine the waveform parameters based on setting section and the plurality of combinations of waveform parameters that includes peak current and peak current period and short circuit in the waveform) associating so that discharge of gas generated from the object to be welded during welding is prompted (fig.8-9, shows the correlations between the parameters of current and short circuit in period of times) (par.41, lines 1-5 and par.43, lines 1-5); and 
 	controlling welding output based on the peak current (IP as shown in fig.2) and the peak current period (TP as shown in fig.2) which are determined, the welding output prompting discharge of gas generated from the object to be welded during welding (par.19, lines 3-10, par.42, lines 1-5 and par.43, lines 1-4).

 	Fujiwara fails to teach setting a short circuit frequency combination of associations before welding between a peak current, a peak current period and a short circuit frequency and wherein the short circuit frequency is determined in accordance with a welding speed so that short circuit occurs at intervals of a welding line at intervals of equal to or less than 0.5 mm, and a hole opening such as burn-through of an object to be welded and occurrence of a gas pocket such as a blowhole and a spatter are suppressed.
	Kawamoto teaches, similar arc welding, wherein the short circuit frequency (the frequency period of short circuit period and arc period as shown in fig.2c) is determined in accordance with a welding speed so that short circuit occurs at intervals of a welding line (21 as shown in fig.3) at intervals (par.54, lines 1-3 and par.57, lines 1-2), and a hole opening such as burn-through of an object to be welded and occurrence of a gas pocket such as a blowhole and a spatter are suppressed (par.10, lines 1-2, par.32, lines 6-8 and par.33, lines 3-4). Fujiwara in views of Kawamoto fails to teach intervals of equal to or less than 0.5 mm on a welding line.

Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the waveform welding parameters in the Fujiwara's reference, to include a hole opening such as burn-through of an object suppressed as taught and suggested by Kawamoto for the purpose of reducing or suppressing number of pores in weld bead thereby improving the periodicity and the stability of the arc and improving welding performance (Kawamoto, par.57). Furthermore, the prior art, Fujiwara in views of Kawamoto teaches short circuit occurs at intervals of a welding line, but is not specific less than 0.5 mm, therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify short circuit occurs at intervals of a welding line of Fujiwara to include less than 0.5 mm as matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art (Kawamoto, par.57 and fig.2A and 3), it is not inventive to discover the optimum or workable ranges by routine experimentation, such that one would have been motivated to short circuit occurs at intervals to be less than 0.5 mm for purpose of suppressing that occurrence of a blowhole and pit and occurrence of spatter " (MPEP 2144.05).

	Hu teaches, similar arc welding, setting a short circuit frequency combination of associations before welding between a peak current, a peak current period and a short circuit frequency (predefined welding parameters that already stored in the memory storage for processing system for further analyzing and processing of data therefrom) (par.37, lines 5-15, par.71, lines 6-10 and par.72, lines 1-5). 
 Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the short circuit welding in the Fujiwara's reference, to include short circuit frequency as taught and suggested by Hu for the purpose of monitoring every welding process and record the quality information into a quality management database for statistical analysis and process control, particularly, a graphical user interface (hereinafter "GUI") can display welding signals, signal processing results, stability analysis results, weld-quality information to detect signal welding problems, monitor weld quality, improve weld quality, and thereby, increase productivity (Hu, par.6, lines 1-5). 
 	
 	For claim 9, Fujiwara in views of Hu teaches all the limitation as discussed above and Fujiwara further teaches wherein the peak current is equal to or higher than 300 A and equal to or lower than 700 A (par.69, lines 1-4).  	For claim 10, Fujiwara in views of Hu teaches all the limitation as discussed above and Fujiwara further teaches wherein a wire feed speed is periodically changed in a predetermined cycle and a predetermined amplitude (par.46) (fig.8-9, shows the wire feed speed in period of times). 
 	For claim 12, Fujiwara in views of Hu teaches all the limitation as discussed above and Fujiwara further teaches wherein the object to be welded is a zinc-plated steel plate (par.53).  	For claim 13, Fujiwara teaches an arc welding device that welds an object to be welded by alternately repeating a short-circuit period in which a welding wire is short-circuited with the object to be welded and an arc period in which the short circuit is released and arc occurs (abstract), the object to be welded being a surface-treated steel plate (par.16, lines 1-2), the arc welding device comprising: 
 	a welding output part (2,3,4,5,6 represent welding output part as shown in fig.1) that performs welding output (par.38, lines 5-8);
 	 a memory storing (15 as shown in fig.1), before welding (predetermined parameters that stored in the memory 15 as shown in fig.1), a combinations of associations between peak current (IP as shown in fig.2), a peak current period (TP as shown in fig.2) and short circuit (examiner notes that the memory storage is capable of storing combination of plurality waveforms paraments as shown in figure 2 that includes short circuit period, arc period, the current period) (par.19, lines 3-10 and par.42, lines 1-6) which is a number of times (P1 to P5 number of period of times that are run as shown in fig.2) of the short circuit per predetermined time so that discharge of gas (30 as shown in fig.4A-4C) generated from the object (26 as shown in fig. 4A-4C) to be welded during welding is prompted (par.19, lines 5-10, par.47, lines 1-4 and par.56, lines 1-4); and 
 	a waveform parameter determinator (14 as shown in fig.1) that determines a waveform parameter (such as IP as shown in fig.2) based on the short circuit set by the short circuit setter (17 as shown in fig.1) and the one or more combinations (the determinator determine the waveform parameters based on setting section and the plurality of combinations of waveform parameters that includes peak current and peak current period and short circuit in the waveform) stored in the memory (15 as shown in fig.1) (fig.8-9, shows the correlations between the parameters of current and short circuit in period of times) (par.41, lines 1-5 and par.43, lines 1-5), 
 	wherein the welding output part (2,3,4,5,6 represent welding output part as shown in fig.1) performs the welding output based on the peak current and the peak current period determined (fig.8 shows of performing waveform that determine combination of waveform parameters that includes the peak current, peak current period, short circuit period during waveform duration) by the determinator (14 as shown in fig.1), the welding output prompting discharge of gas (30 as shown in fig.4A-4C) generated from the object (26 as shown in fig.4A-4C) to be welded during welding (par.19, lines 3-10, par.42, lines 1-5 and par.43, lines 1-4). 
 	Fujiwara fails to teach memory storing combination of associations between a peak current, a peak current period and a short circuit frequency and wherein the short circuit frequency is determined in accordance with a welding speed so that short circuit occurs at intervals of a welding line at intervals of equal to or less than 0.5 mm, and a hole opening such as burn-through of an object to be welded and occurrence of a gas pocket such as a blowhole and a spatter are suppressed.
	Kawamoto teaches, similar arc welding, wherein the short circuit frequency (the frequency period of short circuit period and arc period as shown in fig.2c) is determined in accordance with a welding speed so that short circuit occurs at intervals of a welding line (21 as shown in fig.3) at intervals (par.54, lines 1-3 and par.57, lines 1-2), and a hole opening such as burn-through of an object to be welded and occurrence of a gas pocket such as a blowhole and a spatter are suppressed (par.10, lines 1-2, par.32, lines 6-8 and par.33, lines 3-4). Fujiwara in views of Kawamoto fails to teach intervals of equal to or less than 0.5 mm on a welding line.

Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the waveform welding parameters in the Fujiwara's reference, to include a hole opening such as burn-through of an object suppressed as taught and suggested by Kawamoto for the purpose of reducing or suppressing number of pores in weld bead thereby improving the periodicity and the stability of the arc and improving welding performance (Kawamoto, par.57). Furthermore, the prior art, Fujiwara in views of Kawamoto teaches short circuit occurs at intervals of a welding line, but is not specific less than 0.5 mm, therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify short circuit occurs at intervals of a welding line of Fujiwara to include less than 0.5 mm as matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art (Kawamoto, par.57 and fig.2A and 3), it is not inventive to discover the optimum or workable ranges by routine experimentation, such that one would have been motivated to short circuit occurs at intervals to be less than 0.5 mm for purpose of suppressing that occurrence of a blowhole and pit and occurrence of spatter " (MPEP 2144.05).

	Hu teaches, similar arc welding, memory storing (24 as shown in fig.1), (predefined welding parameters that already stored in the memory storage for processing system for further analyzing and processing of data therefrom), combination of associations between a peak current, a peak current period and a short circuit frequency (par.37, lines 5-15, par.71, lines 6-10 and par.72, lines 1-5). 
 Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the short circuit welding in the Fujiwara's reference, to include short circuit frequency as taught and suggested by Hu for the purpose of monitoring every welding process and record the quality information into a quality management database for statistical analysis and process control, particularly, a graphical user interface (hereinafter "GUI") can display welding signals, signal processing results, stability analysis results, weld-quality information to detect signal welding problems, monitor weld quality, improve weld quality, and thereby, increase productivity (Hu, par.6, lines 1-5). 
Response to Amendmentd/Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-7, 9-10 and 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	The applicant’s arguments regarding new limitation (“wherein the short circuit frequency is determined in accordance with a welding speed so that short circuit occurs at intervals of a welding line at intervals of equal to or less than 0.5 mm, and a hole opening such as burn-through of an object to be welded and occurrence of a gas pocket such as a blowhole and a spatter are suppressed” in claim 1, 7 and 13, has been considered but is moot, because the examiner applied new art, Kawamoto et al (2014/0202993), that covers newly claimed limitation. 
 	Regarding dependent claims arguments, said arguments are moot because the applied references are not considered to have alleged differences, and therefore are considered to properly show that for which they were cited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761